Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 10, 2014

                                          No. 04-14-00855-CR

                                       IN RE Gerald SANFORD

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On December 9, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s application for leave to file the petition for writ of mandamus is DENIED AS MOOT.
The court’s opinion will issue at a later date.

           It is so ORDERED on December 10th, 2014.


                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
  This proceeding arises out of Cause No. 2012CR10422, styled The State of Texas v. Gerald Sanford, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.